COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Petty and Chafin
UNPUBLISHED


              Argued at Lexington, Virginia


              MICHAEL BLAKE VAUGHAN
                                                                                            MEMORANDUM OPINION* BY
              v.            Record No. 0393-16-3                                            JUDGE TERESA M. CHAFIN
                                                                                                MARCH 14, 2017
              COMMONWEALTH OF VIRGINIA


                                               FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                                                            Joseph W. Milam, Jr., Judge

                                           Aaron M. Burgin, Assistant Public Defender, for appellant.

                                           Lauren C. Campbell, Assistant Attorney General (Mark R.
                                           Herring, Attorney General, on brief), for appellee.


                            Following a bench trial, Michael Blake Vaughan (“appellant”) was convicted of felony

              shoplifting in violation of Code § 18.2-103. On appeal, appellant challenges the sufficiency of the

              evidence supporting his conviction. Specifically, appellant contends that the evidence failed to

              “establish that [appellant] fully concealed the merchandise in question.” Appellant contends that he

              “merely attempted to unlawfully take possession of the [merchandise].” For the reasons that follow,

              we affirm appellant’s conviction.

                                                                               Background

                            On appellate review, we consider the evidence presented at trial in the light most

              favorable to the Commonwealth, the prevailing party below, and “accord [it] the benefit of all

              inferences fairly deducible from the evidence.” Riner v. Commonwealth, 268 Va. 296, 303, 601
S.E.2d 555, 558 (2004). On October 31, 2015, Derrick Forney, a loss prevention officer at



                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Target, witnessed appellant remove the “spider wire” security device from a thirty-two-inch

television. Appellant then returned the television to its shelf and continued shopping.

              After purchasing candy and a large gray storage tub, appellant returned to the television.

Appellant unsuccessfully attempted to fit the television inside the storage tub. When it did not

fit, appellant placed the television in the shopping cart and positioned the storage tub on top of

the television, leaving the bottom of the television box visible through the perforations in the

cart. The Commonwealth introduced a video showing appellant performing this act and

demonstrating that the tub did not fully conceal the television.

              Appellant went toward the cash registers and walked past all points of sale with the

television in his cart. As Forney approached appellant, he could not see the television. Only a

small portion of the white television box was visible under the tub. When Forney asked about

the television, appellant said that he intended to purchase it. Forney then asked appellant to

accompany him to the loss prevention office. Appellant ran out of the store, leaving the

merchandise behind.1

              At the conclusion of the Commonwealth’s case, appellant made a motion to strike based

on the lack of concealment of the television. Appellant argued that the merchandise at issue

must be fully concealed in order to support a shoplifting conviction pursuant to Code § 18.2-103.

Appellant further argued that attempted grand larceny had been proven but not concealment or

felony shoplifting. The Commonwealth responded that there was no requirement that an item be

fully concealed. The trial court denied appellant’s motion.

              Appellant did not put on any evidence and renewed his motion to strike. The trial court

again denied the motion, and explained that:

                                                            
              1
          After appellant fled the store, Forney created a “training receipt” for the television that
reflected a sales price of $239.99. The receipt was admitted into evidence at trial. The value of
the television is not at issue on appeal. 
                                                 - 2 - 
               [T]here’s no question [appellant] concealed merchandise. . . .
               [A]nd concealment just provides a prima facie [case for intent] . . .
               it’s not the end of the case. The [c]ourt still has to look at all the
               other facts and circumstances, and here, [appellant] also passed all
               points of sale. . . . [T]he actions and the movements that can be
               seen on the video . . . [are] pretty strong evidence of what
               [appellant’s] intent was and then lastly, we have flight. We have
               [appellant] running from the store. Now, flight . . . together with
               all the other evidence, shows exactly what [appellant’s] intent was
               . . . to steal a television . . . he [had] larcenous intent, and that’s
               what the [c]ourt finds.

This appeal followed.

                                              Analysis

       On appeal, appellant first argues that Code § 18.2-103 requires “full concealment” of the

merchandise. Second, appellant contends that the evidence failed to prove that the television was

“fully concealed” from view or that he took possession of the television adverse to the owner.

For the reasons that follow, we affirm appellant’s conviction.

                              A. Intent Element of Code § 18.2-103

       Appellant contends that the evidence in this case was insufficient to convict him of felony

shoplifting pursuant to Code § 18.2-103 because he did not “fully conceal” the television from

view. Appellant further argues that the trial court erred when it found him guilty of felony

shoplifting rather than attempted grand larceny pursuant to Code § 18.2-26.

       “When construing a statute, our primary objective is ‘to ascertain and give effect to

legislative intent,’ as expressed by the language used in the statute.” Cuccinelli v. Rector &

Visitors of the Univ. of Va., 283 Va. 420, 425, 722 S.E.2d 626, 629 (2012) (quoting

Commonwealth v. Amerson, 281 Va. 414, 418, 706 S.E.2d 879, 882 (2011)). “To best ascertain

that intent, ‘[w]hen the language of a statute is unambiguous, we are bound by the plain meaning

of that language.’” Blake v. Commonwealth, 288 Va. 375, 381, 764 S.E.2d 105, 107 (2014)

(quoting Kozmina v. Commonwealth, 281 Va. 347, 349, 706 S.E.2d 860, 862 (2011)).  

                                                - 3 - 
“Although any ambiguity or reasonable doubt as to the proper construction of a penal statute

must be resolved in favor of the accused, a defendant is not entitled to benefit from an

‘unreasonably restrictive interpretation of the statute.’” Hulcher v. Commonwealth, 39 Va. App.
601, 606, 575 S.E.2d 579, 581 (2003) (citations omitted). “Questions of statutory interpretation

are reviewed de novo.” Sarafin v. Commonwealth, 288 Va. 320, 325, 764 S.E.2d 71, 74 (2014)

(citing Belew v. Commonwealth, 284 Va. 173, 177, 726 S.E.2d 257, 259 (2012)).

        “Code § 18.2-103 is a larceny statute and provides that the behavior prescribed therein

constitutes grand larceny or petit larceny depending on the value of the item or items involved in

the offense.” Hulcher, 39 Va. App. at 609, 575 S.E.2d at 582. Code § 18.2-103 provides in

pertinent part:

                  Whoever, without authority, with the intention of converting goods
                  or merchandise to his own or another’s use without having paid the
                  full purchase price thereof, or of defrauding the owner of the value
                  of the goods or merchandise, (i) willfully conceals or takes
                  possession of the goods or merchandise of any store or other
                  mercantile establishment . . . when the value of the goods or
                  merchandise involved in the offense is $200 or more, shall be
                  guilty of grand larceny.

       In Code § 18.2-103, the legislature provides a vehicle by which larcenous intent may be

easily proven “in cases involving the theft of articles from merchants, who necessarily allow the

general public largely unrestricted access to both the merchandise they offer for sale and to other

goods also on their premises.” Hulcher, 39 Va. App. at 609, 575 S.E.2d at 582. The statute goes

on to state that “[t]he willful concealment of goods or merchandise of any store . . . while still on

the premises thereof, shall be prima facie evidence of an intent to convert and defraud the owner

thereof out of the value of the goods or merchandise.” Code § 18.2-103.

        Alternatively, the same criminal intent may be established outside of the statutory

framework provided by Code § 18.2-103. Generally, larcenous intent “may, and often must, be

inferred from that person’s conduct and statements.” McEachern v. Commonwealth, 52
                                                 - 4 - 
Va. App. 679, 684, 667 S.E.2d 343, 345 (2008) (citation omitted). “To be sure, ‘there is not one

case in a hundred where the felonious intent in the original taking can be proved by direct

evidence. From the nature of the case, intent, generally, must be inferred from circumstances.’”

Id. (emphasis added) (quoting Skeeter v. Commonwealth, 217 Va. 722, 726, 232 S.E.2d 756, 759

(1977)).  

       Notably, Code § 18.2-103 does not prohibit simply the concealment of merchandise.

Instead, it prohibits a willful concealment.” Johnson v. Commonwealth, 35 Va. App. 134, 140,

543 S.E.2d 605, 608 (2001) (emphasis added).

               “The word [willful] often denotes an act which is intentional, or
               knowing, or voluntary, as distinguished from accidental. But when
               used in a criminal statute it generally means an act done with a bad
               purpose; without justifiable excuse; stubbornly, obstinately,
               perversely. The word is also employed to characterize a thing
               done without ground for believing it is lawful.” Snead [v.
               Commonwealth], 11 Va. App. [643,] 646-47, 400 S.E.2d [806,]
               807 [(1991)] (citation omitted).

Id. “In a criminal statute, ‘willfully’ ordinarily means designedly, intentionally or perversely.

‘[T]he correct application [of willfully] in a particular case will generally depend upon the

character of the act involved and the attending circumstances.’” Snead, 11 Va. App. at 647, 400

S.E.2d at 807 (quoting Lambert v. Commonwealth, 6 Va. App. 360, 363, 367 S.E.2d 745, 746

(1988)); see Ronald J. Bacigal, Criminal Offenses and Defenses 438 (2016); see also Johnson, 35
Va. App. at 140, 543 S.E.2d at 608.

       By requiring “willful concealment,” Code § 18.2-103 requires the concealment at issue to

be intentional. The plain language of Code § 18.2-103, however, does not require full

concealment as appellant suggests. Concealment is defined as “[t]he act of removing from sight

or notice; hiding.” Concealment, Black’s Law Dictionary (10th ed. 2014); see also

Commonwealth v. Balboni, 532 N.E.2d 706, 707 (Mass. App. Ct. 1989) (“The word [conceal]

implies the covering of an object to keep it from sight or the withdrawal of the object from
                                                - 5 - 
observation to prevent its discovery.” (citing Black’s Law Dictionary 261 (5th ed. 1979)). The

definition is not limited to full and total concealment, and the plain language of the statute does

not place such a limitation on the term. Johnson, 35 Va. App. at 140, 543 S.E.2d at 608.

              While the willful total concealment of merchandise is prima facie evidence of an “intent

to convert and defraud” the owner of the value of the merchandise, under certain circumstances,

partial concealment can permit a similar inference as it can also obscure from notice the

merchandise in question. The partial concealment that occurred in the present case in

conjunction with the totality of appellant’s conduct supports such an inference.2

                                                               B. Sufficiency of the Evidence

              Appellant contends that the evidence was insufficient to support his felony shoplifting

conviction. When considering the sufficiency of the evidence on appeal, “a reviewing court does

not ‘ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387

(2003) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Viewing the evidence in

the light most favorable to the Commonwealth, as we must since it was the prevailing party in

the trial court,” Riner, 268 Va. at 330, 601 S.E.2d at 574, “[w]e must instead ask whether ‘any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt,’” Crowder, 41 Va. App. at 663, 588 S.E.2d at 387 (quoting Kelly v. Commonwealth, 41
Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)).




                                                            
              2
         We note that as an alternative to proving “willful concealment,” Code § 18.2-103
provides that the Commonwealth may instead prove that the offender took possession of a store
owner’s merchandise with the intention of permanently depriving the owner of his property. The
Commonwealth nor the trial court addressed that basis for conviction at trial. Therefore, we do
not consider it on appeal. See Whitehead v. Commonwealth, 278 Va. 105, 114-15, 677 S.E.2d
265, 270 (2009) (right result for the wrong reason doctrine does not apply where trial court does
not make factual findings as to an alternative basis for conviction).
                                                - 6 - 
       To convict an accused for shoplifting in violation of Code § 18.2-103, “[t]he

Commonwealth must prove (1) a willful concealment of merchandise, done (2) with the intent to

convert the merchandise or to defraud the storekeeper.” Snead, 11 Va. App. at 646, 400 S.E.2d

at 807; see Code § 18.2-103.    

       Here, the store surveillance video showed appellant removing the security device from a

thirty-two-inch television then returning the television to the shelf. Appellant then purchased a

large storage tub and returned to the television. He placed the television in the shopping cart and

intentionally positioned the storage tub on top of the television in an effort to conceal it from

view. Only a small portion of the white television box was visible under the tub. Appellant then

proceeded past all points of sale. When approached by the loss prevention officer, appellant first

responded that he intended to purchase the television. However, when the officer asked

appellant to accompany him to the loss prevention office, appellant ran out of the store, leaving

the television and other merchandise behind.

       “[Appellant’s] actions in this regard amounted to willfully placing the [television] ‘out of

sight’ and concealing the [television] in the manner contemplated by the statute.” Johnson, 35
Va. App. at 141, 543 S.E.2d at 608. The surrounding circumstances further established his intent

to defraud Target of the value of the television. See Clagett v. Commonwealth, 252 Va. 79, 93,

472 S.E.2d 263, 271 (1996) (“Flight following the commission of a crime is evidence of guilt

. . . .”). Considering the totality of appellant’s actions, we conclude that the trial court could

reasonably find, beyond a reasonable doubt, that appellant willfully concealed the television with

the intent to defraud Target of its value.




                                                 - 7 - 
                                            Conclusion

        For the reasons stated, we conclude that the trial court did not err in finding the evidence

sufficient to support appellant’s conviction pursuant to Code § 18.2-103. Accordingly, we affirm

the trial court’s decision.

                                                                                           Affirmed.




                                                - 8 -